DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claim 1 in the reply filed on 11/24/2021 is acknowledged.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2021.

Response to Arguments
Applicant’s arguments, see page 14 paragraph 3, filed 11/24/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112(b) of 06/27/2017 has been withdrawn. However, upon further review there are additional rejections under 35 U.S.C. 112(b).
Applicant’s arguments, see page 16 lines 2-5, filed 11/24/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 of 06/27/2017 has been withdrawn. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
The phrase “via hydraulic oil transfer pipe” in line 7 of the first page should read –via a hydraulic oil transfer pipe–.
The phrase “and hydraulic oil return pipe” in line 7 of the first page should read –and a hydraulic oil return pipe–.  
The phrase “the pushcart’s floor” in line 21 of the first page should read –the first pushcart’s floor–.
The phrase “its lower portion” in line 5 of the second page should read –a lower portion of the second pushcart–.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "the lower cylinder" in the last line of the first page.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the upper portion” in line 23 of the first page. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the lower cylinder” in the last line of the first page. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the piston" in line 1 of the second page.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the pressure gauge" in 21 of the second page.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “4 castors, two rear wheels being lockable” in lines 19-20. However, it is unclear whether the two rear wheels are part of the 4 castor (wheels) or are separate wheels.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gauthier (US3305137).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742